DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 9 appear to have support in priority document 62/945,960 and are thus entitled to a priority date of December 9, 2019. Claims 10 – 19 have support in priority document 62/985,682 and are thus entitled to a priority date of March 5, 2020. 


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).

Claims 9 and 14: the compressor rotating airfoil platforms are extended both forward and aft to create the inner diameter flowpath.

Claim 15: a cooling air supply for later stages in the turbine section is supplied from air that is from the remote source and is heated by the exhaust of the storage engine to a temperature lower than the temperature of air being introduced into the combustor of the storage engine.

Claim 16: the cooling air supply for later stages in the turbine section is supplied from air that is from the remote source and heated by the exhaust of the storage engine to the same temperature as the temperature of the air being introduced into the combustor of the storage engine, but then blended with cooler air from the remote source to form a supply of cooling air the later stages of the turbine section that is cooler than the air entering the storage engine’s combustion section.

Claim 19: injecting water generated during an intercooling processor of the compressor into the storage engine when the storage engine is operational to generate additional power from the storage engine.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 


Claim Objections

Claim 10 is objected to because of the following informalities:    

Claim 10 should be corrected to …introducing a thrust disk…

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 recites the cooling air supply, which lacks antecedent basis. 

Claim 16 recites the storage engine’s combustion section, which lacks antecedent basis since it is introduced earlier in the claim as a combustor. 

Claim 18 recites the fueled engine driven compressor, which lacks antecedent basis, since Claim 18 introduced fuel driven compressors (plural, note also lack of term “engine”). It is unclear whether these refer to the same component and, assuming they do, whether the claim requires a single or multiple fueled engine driven compressors. 

Claim 18 recites such that the fueled engine driven compressor can be run independently of the storage engine to generate power. It is unclear how the compressor can generate power independently of the storage engine, which comprises the turbine section. Examiner will interpret this as saying the fueled 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakhamkin (US 4872307).

With regards to Claim 1:

Nakhamkin (Figure 1) discloses a method of modifying an existing gas turbine to create a storage engine (Col. 2, Lines 56+: “retrofit of existing simple cycle gas turbine engines (SCGTs) to provide peaking energy for CAES application”), the gas turbine having a combustor (combustor 120), a compressor section (compressor 140), and a turbine section (turbine 115), the method comprising modifying the compressor section of the gas turbine to form the storage engine (Col. 5, Lines 1+: “In accordance with the invention, compressor 140 is initially debladed since such compressor is not to be utilized for the compression of air”) such that air supplied to the combustor of the storage engine is heated by exhaust of the storage engine (Col. 5, Lines 18+: “compressed air from air storage device 200 is pretreated in a recuperator (not shown) before the air is provided to combustor 120. Exhaust gas from turbine 100 is supplied to the recuperator as its source of heat”) and is supplied from a remote source (underground storage 200, compressors 40, 60).

With regards to Claim 2:

the remote source of air is a compressed air storage tank (underground storage 200). 

With regards to Claim 3:

Nakhamkin discloses the remote source of air is a combination of a compressed air storage tank (underground storage 200) and low-pressure compressors (compressors 40, 60).

With regards to Claim 4:

Nakhamkin discloses the remote source of air includes low pressure compressors (compressors 40, 60).

With regards to Claims 5 and 10:

Nakhamkin discloses modifying the compressor section includes removing rotating blades of the compressor (Col. 5, Lines 1+: “In accordance with the invention, compressor 140 is initially debladed since such compressor is not to be utilized for the compression of air”) and introducing an increased capacity thrust bearing or thrust disk (thrust bearing 125, which is used to support axial loads will have some kind of disk or collar in it) on a shaft line (shaft 130, see Col. 5, Lines 3+: “In order to compensate for the axial loss of thrust balance due to .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev (US 2015/0192065) in view of Nakhamkin (US 4872307).



Alekseev (Figures 2B and 4D) discloses a method of modifying an existing gas turbine to create a storage engine (Paragraph 44: “a converted gas turbine is used for the expansion”), the gas turbine having a combustor (“combustion chamber”, Figure 4D), a compressor section (Paragraph 44), and a turbine section (“turbine”, Figure 4D), the method comprising modifying the compressor section of the gas turbine to form the storage engine (Paragraph 44: “in this gas turbine, the compressor part is removed”) such that air supplied to the combustor of the storage engine is heated by exhaust of the storage engine (via “heat exchanger”, as shown in Figure 4D) and is supplied from a remote source (tank 200, Figure 2B).

Examiner believes that modifying the compressor section can includes complete removal of the compressor section, under broadest reasonable interpretation, since, in effect, this is what the claimed invention mostly does. However, for the sake of compact prosecution, Nakhamkin teaches a similar system comprising a gas turbine having a combustor (combustor 120), a compressor section (compressor 140), and a turbine section (turbine 115), the method comprising modifying the compressor section of the gas turbine to form the storage engine (Col. 5, Lines 1+: “In accordance with the invention, compressor 140 is initially debladed since such compressor is not to be utilized for the compression of air”). In this case, both Alekseev and Nakhamkin aim to remove the functionality of the 

With regards to Claim 3:

The Alekseev modification of Claim 1 teaches the remote source of air is a combination of a compressed air storage tank (tank 200, Figure 2B of Alekseev) and low-pressure compressors (compressors 31, 32, Figure 2B of Alekseev, not that as per Paragraphs 37 – 41 of Alekseev and Figure 2B, the tank 200, and compressors 31, 32, all contribute air to gas expansion unit 300, i.e. the system shown in Figure 4D).

With regards to Claim 4:

The Alekseev modification of Claim 1 teaches the remote source of air includes low pressure compressors (compressors 31, 32, Figure 2B of Alekseev, not that as per Paragraphs 37 – 41 of Alekseev and Figure 2B, the tank 200, and .  


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhamkin (US 4872307) in view of Schroder et al. (hereafter “Schroder” – DE 102014104452).

With regards to Claims 6 and 11:

Nakhamkin does not explicitly disclose the compressor stators are not modified. However, axial compressors are known to have stators and Nakhamkin discloses “deblading”. As known in the art, the blades are the components which rotate, and stators are components which do not rotate. As such, one of ordinary skill in the art would recognize that “deblading” would require only removing the rotating blades from the compressor, not the stator. Schroder (Figure 2) teaches a CAES system including an axial compressor (16) having both rotating blades and stator members (unlabeled but clearly seen in Figure 2). Schroder is used as an example depicting that axial compressors of CAES systems are known to be both rotating blades and stators, and it would have been obvious to one of ordinary skill in the art assume and/or modify the compressors of Nakhamkin to also have both rotating blades and stators. As such, Nakhamkin would “deblade” .  


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhamkin (US 4872307) in view of Gerdes et al. (hereafter “Gerdes” – US 2003/0033812).

With regards to Claim 15:

Nakhamkin (Figure 1) discloses a method of modifying an existing gas turbine to create a storage engine (Col. 2, Lines 56+: “retrofit of existing simple cycle gas turbine engines (SCGTs) to provide peaking energy for CAES application”), the gas turbine having a combustor (combustor 120), a compressor section (compressor 140), and a turbine section (turbine 115), the method comprising modifying the compressor section of the gas turbine to form the storage engine (Col. 5, Lines 1+: “In accordance with the invention, compressor 140 is initially debladed since such compressor is not to be utilized for the compression of air”) such that air supplied to the combustor of the storage engine is heated by exhaust of the storage engine (Col. 5, Lines 18+: “compressed air from air storage device 200 is pretreated in a recuperator (not shown) before the air is provided to combustor 120. Exhaust gas from turbine 100 is supplied to the and is supplied from a remote source (underground storage 200, compressors 40, 60).

Nakhamkin does not explicitly disclose a cooling air supply for later stages in the turbine section is supplied from air that is from the remote source and is heated by the exhaust of the storage engine to a temperature lower than the temperature of air being introduced into the combustor of the storage engine. Gerdes (Figure 1) teaches a similar CAES system as Nakhamkin comprising an air storage tank (10), a turbine (5, 3), a combustor (6), and a recuperator (7) which heats air supplied to the combustor via exhaust (9) from the turbine. Gerdes teaches multiple stages of expansion (5, 3). One of ordinary skill in the art would have found it obvious to modify Nakhamkin by adding multiple stages of expansion, thereby harvesting additional energy from the hot air working fluid, leading to additional power output at the generator. Gerdes further teaches a cooling air supply (cooling gas main 25) for later stages in the turbine section is supplied from air that is from the remote source (from gas reservoir 10) and is heated by the exhaust of the storage engine (via recuperator 7) to a temperature lower than the temperature of air being introduced into the combustor of the storage engine (see multiple branches 31 – 33 which exit the recuperator before its outlet 43, and are directed to cooling gas main 25 for cooling of the turbines, see Paragraph 29: “it is possible to branch off the cooling air at one or a plurality of locations on the fresh gas path 8 within the recuperator 7. For this purpose, corresponding branches 31, 32, 33 can be activated by means of valves 34, 35 

With regards to Claim 16:

Nakhamkin (Figure 1) discloses a method of modifying an existing gas turbine to create a storage engine (Col. 2, Lines 56+: “retrofit of existing simple cycle gas turbine engines (SCGTs) to provide peaking energy for CAES application”), the storage engine having at least a substantially unmodified gas turbine combustor (combustor 120) and turbine section (turbine 115), and a modified compressor section (compressor 140, see Col. 5, Lines 1+: “In accordance with the invention, compressor 140 is initially debladed since such compressor is not to be utilized for the compression of air”), such that air supplied to the combustor of the storage engine is heated by exhaust of the storage engine (Col. 5, Lines 18+: “compressed air from air storage device 200 is pretreated in a recuperator (not shown) before the air is provided to combustor 120. Exhaust gas from turbine 100 is supplied to the recuperator as its source of heat”) and is supplied from a remote source (underground storage 200, compressors 40, 60).

Nakhamkin does not explicitly disclose cooling air supply for later stages in the turbine section is supplied from air that is from the remote source and heated by the exhaust of the storage engine to the same temperature as the temperature of the air being introduced into the combustor of the storage engine, but then blended with cooler air from the remote source to form a supply of cooling air the later stages of the turbine section that is cooler than the air entering the storage engine’s combustion section. Gerdes (Figure 1) teaches a similar CAES system as Nakhamkin comprising an air storage tank (10), a turbine (5, 3), a combustor (6), and a recuperator (7) which heats air supplied to the combustor via exhaust (9) from the turbine. Gerdes teaches multiple stages of expansion (5, 3). One of ordinary skill in the art would have found it obvious to modify Nakhamkin by adding multiple stages of expansion, thereby harvesting additional energy from the hot air working fluid, leading to additional power output at the generator. Gerdes further teaches a cooling air supply (cooling gas main 25) for later stages in the turbine section is supplied from air that is from the remote source (from gas reservoir 10) and is heated by the exhaust of the storage engine (via recuperator 7) to the same temperature as the temperature of the air being introduced into the combustor of the storage engine (see branch 29, branching off from air line 8 downstream of the recuperator, meaning it is at the same temperature as the air being introduced into the combustor), but then blended with cooler air (from branch line 27) from the remote source (see Figure 1, branch line 27 is connected to reservoir 10 via valve 28) to form a supply of cooling air the later stages of the turbine section that is cooler than the air entering the storage engine’s combustion section (branch line 27 is directed to cooling gas main 25 for cooling of the turbines, see Paragraph 28: “It is fundamentally possible to branch the cooling gas off from the fresh gas path 8, via a branch 27 of the cooling gas main 25, before the recuperator 7 by means of a corresponding actuation of a valve 28. However, the fresh gas at this location is generally too cool to be used as cooling gas. In order to increase the cooling gas temperature, it is for example possible to activate a branch 29, which branches off from the fresh gas path 8 after the recuperator 7 and is connected to the cooling gas main 25”, Paragraph 29: “it is possible to branch off the cooling air at one or a plurality of locations on the fresh gas path 8 within the recuperator 7. For this purpose, corresponding branches 31, 32, 33 can be activated by means of valves 34, 35 and 36. The various branch locations are then selected in such a way that the cooling gas has a different temperature at each branch location. The cooling gas flow, which is then supplied to the turbine arrangement 2 via the cooling gas main 25, can be mixed by corresponding actuations of the valves 28, 30, 34, 35, 36 in order to adjust the desired cooling gas temperature”). Given the teachings of Gerdes, it would have been obvious to one of ordinary skill in the art to modify . 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev (US 2015/0192065) in view of Nakhamkin (US 4872307), further in view of Kraft et al. (hereafter “Kraft” – US 2015/0233296).

With regards to Claim 17:

Alekseev (Figures 2B and 4D) discloses a method of modifying an existing gas turbine to create a storage engine (Paragraph 44: “a converted gas turbine is used for the expansion”), the storage engine having a substantially unmodified gas turbine combustor (“combustion chamber”, Figure 4D) and turbine section (“turbine”, Figure 4D) and a modified compressor section (Paragraph 44), such that air supplied to the combustor of the storage engine is heated by exhaust of the storage engine (via “heat exchanger”, as shown in Figure 4D) and is supplied from a combination of stored air in a tank (tank 200, Figure 2B) and a driven compressor (compressors 31, 32, Figure 2B).

Examiner believes that modifying the compressor section can include complete removal of the compressor section, under broadest reasonable interpretation, since, in effect, this is what the claimed invention mostly does. However, for the sake of compact prosecution, Nakhamkin teaches a similar system comprising a gas turbine having a combustor (combustor 120), a compressor section (compressor 140), and a turbine section (turbine 115), the method comprising modifying the compressor section of the gas turbine to form the storage engine (Col. 5, Lines 1+: “In accordance with the invention, compressor 140 is initially debladed since such compressor is not to be utilized for the compression of air”). In this case, both Alekseev and Nakhamkin aim to remove the functionality of the compressor, but do it in different ways. Based on the teachings of Nakhamkin, it would have been obvious to one of ordinary skill in the art to modify the system of Alekseev by keeping the shell of the compressor itself, but just removing its functionality by deblading the compressor and adding a thrust bearing to compensate for the thrust balance (see Col. 5, Lines 3+ of Nakhamkin: “In order to compensate for the axial loss of thrust balance due to deblading compressor 140, externally located additional thrust bearing 125 is installed on shaft 130”), which may be more economical than removal of the entire compressor. 

driven compressor is a fueled engine driven compressor such that when the storage engine is not in operation, the fueled engine driven compressor can be run independently of the storage engine and be used to pre-heat the storage engine to reduce start up time. Kraft (Figures 4 and 10) teaches a gas turbine system comprising a compressor (10) combustor (14), and turbine (16), as well as a fueled engine driven compressor (compressor 116, driven by fueled engine 151) such that when the storage engine is not in operation, the fueled engine driven compressor can be run independently of the storage engine and be used to pre-heat the storage engine to reduce start up time (see Figure 4 and Paragraph 136: “used to preheat or keep the system warm enabling quicker start times”, and also Figure 10 and Paragraph 18: “the excess lower quality (i.e. lower temperature) heat available from the separately fueled engine's exhaust to preheat the GT's fuel, thus improving efficiency of the GT”). Note also that the compressed air from compressor (116) flows through a recuperator heated by exhaust from the fueled engine, making the compressed air (118) “heated” before it enters the combustor, thereby reducing start-up time since the recuperator is not solely dependent on turbine exhaust. Kraft teaches that “using a supplemental compressor driven by a fueled engine,… [allows for] operation … which is independent of the electric grid” (Paragraph 47). Given the teachings of Kraft, it would have been obvious to one of ordinary skill in the art to modify the system of Alekseev by replacing the electrically driven compressor (31, 32) of Alekseev with fueled engine driven compressors, as taught by Kraft, to yield the 

With regards to Claim 18:

Alekseev (Figures 2B and 4D) discloses a method of modifying an existing gas turbine to create a storage engine (Paragraph 44: “a converted gas turbine is used for the expansion”), the storage engine having a substantially unmodified gas turbine combustor (“combustion chamber”, Figure 4D) and turbine section (“turbine”, Figure 4D) and a modified compressor section (Paragraph 44), such that air supplied to the combustor of the storage engine is heated by exhaust of the storage engine (via “heat exchanger”, as shown in Figure 4D) and is supplied from a combination of stored air in a tank (tank 200, Figure 2B) and electrically driven compressors (compressors 31, 32, Figure 2B).

Examiner believes that modifying the compressor section can include complete removal of the compressor section, under broadest reasonable interpretation, since, in effect, this is what the claimed invention mostly does. However, for the sake of compact prosecution, Nakhamkin teaches a similar system comprising a gas turbine having a combustor (combustor 120), a compressor section (compressor 140), and a turbine section (turbine 115), the method comprising modifying the compressor section of the gas turbine to form the storage engine 

Alekseev does not explicitly disclose the air is also from fueled engine driven compressors such that the fueled engine driven compressor can be run independently of the storage engine to generate power. Kraft (Figures 4 and 10) teaches a gas turbine system comprising a compressor (10) combustor (14), and turbine (16), as well as a fueled engine driven compressor (compressor 116, driven by fueled engine 151) such that the fueled engine driven compressor can be run independently of the storage engine to generate power (engine 151 operate independently of turbine 16 and produces power to drive compressor 116). Given the teachings of Kraft, it would have been obvious to one of ordinary skill in the art to modify the system of Alekseev by adding fueled engine driven compressors, as taught by Kraft, to yield the predictable benefits of . 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alekseev (US 2015/0192065) in view of Nakhamkin (US 4872307), further in view of Zaugg (US 4522024).

With regards to Claim 19:

Alekseev (Figures 2B and 4D) discloses a method of modifying an existing gas turbine to create a storage engine (Paragraph 44: “a converted gas turbine is used for the expansion”), the storage engine having a substantially unmodified gas turbine combustor (“combustion chamber”, Figure 4D) and turbine section (“turbine”, Figure 4D) and a modified compressor section (Paragraph 44), such that air supplied to the combustor of the storage engine is heated by exhaust of the storage engine (via “heat exchanger”, as shown in Figure 4D) and is supplied from a combination of stored air in a tank (tank 200, Figure 2B) and real time running low pressure compressors (compressors 31, 32, Figure 2B).

modifying the compressor section can include complete removal of the compressor section, under broadest reasonable interpretation, since, in effect, this is what the claimed invention mostly does. However, for the sake of compact prosecution, Nakhamkin teaches a similar system comprising a gas turbine having a combustor (combustor 120), a compressor section (compressor 140), and a turbine section (turbine 115), the method comprising modifying the compressor section of the gas turbine to form the storage engine (Col. 5, Lines 1+: “In accordance with the invention, compressor 140 is initially debladed since such compressor is not to be utilized for the compression of air”). In this case, both Alekseev and Nakhamkin aim to remove the functionality of the compressor, but do it in different ways. Based on the teachings of Nakhamkin, it would have been obvious to one of ordinary skill in the art to modify the system of Alekseev by keeping the shell of the compressor itself, but just removing its functionality by deblading the compressor and adding a thrust bearing to compensate for the thrust balance (see Col. 5, Lines 3+ of Nakhamkin: “In order to compensate for the axial loss of thrust balance due to deblading compressor 140, externally located additional thrust bearing 125 is installed on shaft 130”), which may be more economical than removal of the entire compressor. 

Alekseev does not explicitly disclose the method further comprising injecting water generated during an intercooling processor of the compressor into the storage engine when the storage engine is operational to generate additional power from the storage engine. Zaugg (Figure 1) teaches a CAES including injecting water generated during an intercooling processor of the compressor into the storage engine when the storage engine is operational to generate additional power from the storage engine (see after coolers 5, 5’, condensate vessels 11, 13, and condensate feed line 14, see also Col. 2, Lines 42+: “From these coolers, the condensate is led away, via condensate lines 10, into an intermediate condensate-vessel 11, from which it is conveyed, by an electric pump 12, into a main condensate-vessel 13. While the turbine is operating, the condensate is conveyed, by an electric pump 15, from the main reservoir 13, via a condensate feed line 14 and via a recuperator 6, into injection devices 16 of a low-pressure combustion chamber 8 a high-pressure combustion chamber 9 of the gas turbine”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of a system that collects condensate from downstream of compressor intercoolers and injects it into the gas turbine during operation, as shown in Zaugg, is known to provide the benefit of “reducing the NO.sub.x content to the desired amount, the steam which is introduced into the combustion chambers gives rise to a certain increase in the turbine power output, so that the method also enhances the operating economy of the power station” (Col. 2, Lines 59+). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Alekseev . 


Allowable Subject Matter

Claims 7 – 9 and 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest modifying the stators and replacing them with struts (as required in Claims 7 and 12) or removing the stators completely (as required in Claims 8 and 13), in combination with removing the compressor rotating blades (as required in Claims 5 and 10), and the method language of Claim 1. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Nakhamkin (US 2010/0083660) – see Figures 3, 4, similar to the Nakhamkin reference relied on above, but provides parallel flow paths leading to separate turbines 70, 88. Also teaches the deblading feature. 

Coney (US 2014/0096523) – see Figure 1, teaching a CAES, and Claim 17: “the gas turbine lacking a separate compressor, comprises an existing gas turbine that has been modified”.

Coney (US 2014/0096531) – see Figure 1, similar concept as other Coney reference above. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, February 5, 2022